—Judgment, Supreme Court, New York County (Edward J. Greenfield, J.), entered July 21, 1992, which denied a petition brought pursuant to CPLR article 78, seeking to annul a decision, dated September 6, 1991, of the respondent, Commissioner of the New York State Department of Social Services (State DSS), which affirmed, after a fair hearing, the determination of the respondent, Commissioner of the New York City Department of Social Services (City DSS), to retain $16,333.00 *503from petitioner’s retroactive Federal Supplemental Security Income (SSI) checks, unanimously affirmed, without costs.
It is undisputed that, pursuant to Social Services Law § 158 (a), the petitioner authorized the Federal Social Security Administration (SSA) to reimburse the City DSS for the Interim Assistance Home Relief (IAHR), which it had provided to her, pending Federal approval of her application for SSI benefits.
While petitioner does not dispute that the City DSS provided her with $15,128.38 in IAHR benefits, she contends that the City DSS can only be reimbursed from the first retroactive SSI check, which was in the amount of $8,248.15. We agree with the IAS Court that under Federal (42 USC § 1383 [g]) and State (Social Services Law § 158 [a]) law, as well as the State DSS regulations (18 NYCRR 370.7 [a] [2], [4]), the State DSS’ decision that the City DSS’ reimbursement for IAHR benefits is not limited to the first SSI retroactive check, when the IAHR provided exceeds the amount of that check, is rational. Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.